Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, J.), rendered October 29, 2002, convicting her of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court correctly denied the defendant’s challenge for cause to a prospective juror who questioned her own ability to evaluate the evidence without hearing testimony from *624the defendant. The Supreme Court asked the prospective juror “even if you don’t hear from the defendants, if you feel the People have met their burden, can you return a verdict of guilty? If you feel the People have not met their burden, can you return a verdict of not guilty.” She answered “[Y]es, I can.” This was sufficient to show that the juror was able to follow the law as provided by the Supreme Court (see CPL 270.20), and the Supreme Court properly refused to excuse her for cause (see People v Rudolph, 266 AD2d 568 [1999]; cf. People v Bludson, 97 NY2d 644, 645-646 [2001]). Florio, J.P., Cozier, Krausman and Mastro, JJ., concur.